DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Current Status of Claims
Claims 16-36 are pending and examined on the merits.  
Information Disclosure Statement
The information disclosure statements filed 29 April 2020 and 16 October 2020 are acknowledged and considered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19-20 and 24-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification is enabling for amelioration or reducing of bladder cancer, hepatocellular carcinoma, melanoma, breast carcinoma,, colon carcinoma, glioma, pancreatic cancer, cervical cancer, multiple myeloma, renal cancer, gastrointestinal cancer.  The specification does not reasonably provide enablement for the amelioration or reduction of the claimed scope of cancer.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
The factors to be considered in determining whether a disclosure meets the enablement requirements of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Cir., 1988).  The court in Wands states, “Enablement is not precluded by the necessity for some experimentation, such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is ‘undue’, not ‘experimentation’” (Wands, 8 USPQ2sd 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  “Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations” (Wands, 8 USPQ2d 1404).  Among these factors are: (1) the nature of the invention; (2) the breadth of the claims; (3) the state of the prior art; (4) the predictability or unpredictability of the art; (5) the relative skill of those in 

Consideration of the relevant factors sufficient to establish a prima facie case for lack of enablement is set forth herein below:

The nature of the invention and (2) the breadth of the claims:
The claims are drawn to amelioration or reducing of cancer with an effective amount of tert-butyl N-[2-{4-[6-amino-5-(2,4-difluorobenzoyl)-2-oxopyridin-1(2H)-yl]-3,5-difluorophenyl}ethyl)-L-alaninate, or a pharmaceutically acceptable salt, hydrate or solvate thereof or N-[2-{4-[6-amino-5-(2,4-difluorobenzoyl)-2-oxopyridin-1(2H)-yl]-3,5-difluorophenyl}ethyl)-L-alanine. Thus, the claims taken together with the specification imply a compound of claim 16 can ameliorate or reduce cancer.  
The state of the prior art and (4) the predictability or unpredictability of the art:
LASEK (Cancer Immunology, Immunotherapy, 2014, 63, 419-433) describes the following teachings: IL-12 is linked to amelioration or reducing of bladder cancer, hepatocellular carcinoma, melanoma,  breast carcinoma,, colon carcinoma, glioma (table 1, page 422), pancreatic cancer, cervical cancer, multiple myeloma, renal cancer, gastrointestinal cancer (table 2, page 425); and that more research is needed to understand the benefit of targeting IL-12 in cancer (page 429, second column, last paragraph to page 430, first column, first paragraph).
The relative skill of those in the art:
While the artisan generally would have an advanced degree in ameliorating a or reducing cancer by stimulation of IL-12 production, their high level of skill and knowledge is insufficient to overcome the lack of understanding as to how cancer linked to stimulation of IL-12 production functions in the body or to overcome the art recognition that this disease is poorly understood and treatments have generally failed.
The amount of direction or guidance presented and the presence or absence of working examples:
The specification has provided guidance for amelioration or reducing of bladder cancer, hepatocellular carcinoma, melanoma, breast carcinoma, colon carcinoma, glioma, pancreatic cancer, cervical cancer, multiple myeloma, renal cancer, gastrointestinal cancer.  

The quantity of experimentation necessary:
Considering the state of the art as discussed by the references above, particularly with regards to amelioration or reduction of cancer and the high unpredictability in the art as evidenced therein, and the lack of guidance provided in the specification, one of ordinary skill in the art would be burdened with undue experimentation to practice the invention commensurate in the scope of the claims.
Conclusion
Claims 16-18 and 21-23 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  PINTAT (WO 2014/060742, published 24 April 2014, cited in IDS) describes the use of the tert-butyl N-[2-{4-[6-amino-5-(2,4-difluorobenzoyl)-2-oxopyridin-1(2H)-yl]-3,5-difluorophenyl}ethyl)-L-alaninate (page 30, lines 30-31) that is used for the inhibiting the activity of p38 MAP kinase.  There is link from inhibiting p38 MAP kinase to stimulating IL-12 production, Consequently claim 16 is neither anticipated nor rendered obvious.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOBLE E JARRELL whose telephone number is (571)272-9077.  The examiner can normally be reached on 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NOBLE E JARRELL/Primary Examiner, Art Unit 1699